   Case 2:21-bk-10874-VZ         Doc 12   Filed 03/19/21     Entered 03/19/21 09:27:06          Desc
                                            Page 1 of 4



Nancy Curry, Chapter 13 Trustee
1000 Wilshire Boulevard, Suite 870
Los Angeles, CA 90017
Tel: (213) 689-3014
Fax: (213) 689-3055




                             UNITED STATES BANKRUPTCY COURT
               CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

                                                  CASE NO. 2:21-bk-10874-VZ
IN RE:
                                                  CHAPTER 13
ZIMMATORE, JASON
SUDALNIK, JESSICA A.
                                                  TRUSTEE’S OBJECTION TO CONFIRMATION OF
                                                  DEBTOR’S CHAPTER 13 PLAN UNDER 11 USC
                                                  §§§1322, 1325 AND 1326; DECLARATION IN
                                                  SUPPORT; NOTICE OF POSSIBLE DISMISSAL
                                                  OR CONVERSION UNDER 11 USC §1307

                                                  DATE: May 10, 2021
                                                  TIME: 09:00 AM
                                                  COURTROOM: 1368
                                                                  255 East Temple Street
                                                                  Los Angeles, CA 90012



The Chapter 13 Standing Trustee hereby objects to the confirmation of the proposed plan because
the Debtor has failed to meet all necessary requirements as detailed in the attached declaration
and supporting Exhibit A.

  THE FAILURE OF THE DEBTOR, OR THE ATTORNEY REPRESENTING THE DEBTOR,
  TO RESPOND TO THESE OBJECTIONS, APPEAR AT THE CONFIRMATION HEARING
  AND FAILURE TO PRESENT EVIDENCE THAT ALL REQUIRED PAYMENTS ARE
  CURRENT MAY RESULT IN DISMISSAL OR CONVERSION OF THE CASE.

Therefore, the Trustee respectfully requests that confirmation of the plan be denied and for such
other relief as the Court may deem appropriate.


DATED:     March 19, 2021                                         /s/ Nancy Curry
                                                                  Chapter 13 Standing Trustee
Case 2:21-bk-10874-VZ         Doc 12     Filed 03/19/21     Entered 03/19/21 09:27:06        Desc
                                           Page 2 of 4




                             DECLARATION OF MASAKO OKUDA


I, MASAKO OKUDA, declare as follows:

1.   Nancy Curry is the Chapter 13 Standing Trustee in this matter:

     ZIMMATORE, JASONSUDALNIK, JESSICA A., 2:21-bk-10874-VZ

     I am employed by the Trustee as a staff attorney and am duly qualified to make this
     declaration. The Trustee has files and records kept by her office in the regular course of
     business. I have personally reviewed the files and records kept by her office in the within
     case. The following facts are true and correct within my own personal knowledge and I
     could and would testify competently thereto if called upon to do so.


2.   I object to the confirmation of the proposed Plan because of the specific deficiencies which
     are set forth in the attached Exhibit A which is incorporated herein by reference.


I declare under penalty of perjury that the foregoing is true and correct. Executed at Los
Angeles, California on March 19, 2021.

DATED: March 19, 2021                                           /s/ Masako Okuda
                                                                Masako Okuda
          Case 2:21-bk-10874-VZ         Doc 12      Filed 03/19/21        Entered 03/19/21 09:27:06         Desc
                                                      Page 3 of 4
Debtor:         ZIMMATORE, JASON
                SUDALNIK, JESSICA A.
Case No.:       2:21-bk-10874-VZ                  §341(a): 3/18/2021        Debtor attorney: Douglas A. Crowder

                                                      EXHIBIT A

The Trustee objects to any provision of the plan that fails to comply with the provisions of the
bankruptcy code and rules, including provisions related to plan duration.

Other issues may arise at or before confirmation requiring additional action or information by the debtor and
counsel.

The Plan


The Debtor has failed to properly complete the Plan because no plan type is specified.


Best effort                                                                  Hamilton v. Lanning, 130 S.Ct. 2464 (2010)


The Plan does not represent a best effort of the Debtor because the Debtor has failed to commit all disposable income to
the Plan. [11 USC §1325(b)(1)(B)]

The Debtor-husband is supporting his 16-year-old daughter from the former marriage ($400/mo), which should end once
the daughter turns 18. Further, he is requested to provide proof of the support.


Income


The Debtor has failed to timely (7 days before the §341(a) debtor examination) provide payment advices (Debtor-wife’s
unemployment) [11 USC §521(a)(1), LBR 3015-1(c)(3)].



The Debtor has failed to comply with the business reporting requirements of LBR 3015-1(c)(4).

Debtor-husband: window clearing business & Debtor-wife: self-employed graphic designer

The Debtor is requested to provide actual monthly income and expense statements for August 2020 – 2021 YTD with
supporting bank statements; and continue to provide these statements each month until a plan is confirmed.

The Income and Expense Statement Forms can be downloaded from the Trustee’s website: http://curry.trustee13.com.


Statement of Financial Affairs (SOFA) - Blank or incomplete items
                                                                       In re Rolland, 317 BR 402 (Bankr. C.D. Cal 2004)

The Debtor has failed to accurately and completely the income for 2019.


Miscellaneous

(1) The Debtor is requested to provide copies of the 2020 federal and state tax return copies once filed.

(2) The Debtor has failed to file the Declaration RE Filing of Tax Returns and Payment of Domestic Support Obligations
    (Preconfirmation).
   Case 2:21-bk-10874-VZ          Doc 12      Filed 03/19/21      Entered 03/19/21 09:27:06          Desc
                                                Page 4 of 4

                                   PROOF OF SERVICE DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
business address is:
                                   1000 Wilshire Blvd., Suite 870
                                       Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled (specify) TRUSTEE’S OBJECTION TO
CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN UNDER 11 USC §§§1322, 1325 AND 1326;
DECLARATION IN SUPPORT; NOTICE OF POSSIBLE DISMISSAL OR CONVERSION UNDER
11 USC §1307 will be served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
hyperlink to the document. On March 19, 2021, I checked the CM/ECF document for
this bankruptcy case or adversary proceeding and determined that the following persons are on
the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

2. SERVED BY UNITED STATES MAIL: On March 19, 2021, I served the following
persons and/or entities at the last known addresses in this bankruptcy case or adversary proceeding
by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

   ZIMMATORE, JASON                                     DOUGLAS A. CROWDER
   SUDALNIK, JESSICA A.                                 CROWDER LAW CENTER
   1950 TAMARIND AVE. #316                              303 N. GLENOAKS BLVD., STE 200
   LOS ANGELES, CA 90068                                BURBANK, CA 91502-

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P.5 and/or controlling
LBR, on March 19, 2021, I served the following persons and/or entities by personal
delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission, and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

   Honorable Vincent Zurzolo
   U.S. Bankruptcy Court
   Bin outside of Suite 1360
   255 East Temple Street
   Los Angeles, CA 90012

I declare under penalty of perjury that the laws of the United States that the foregoing is true and correct.

   March 19, 2021                     Carlos Robles                       /s/ Carlos Robles
   Date                               Type Name                           Signature
